Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4,  9, 14, 21, 22, 23, 26, 29, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klatt ( 20180146442, hereinafter “Klatt” ) in view of ZHU et al. ( 20210211215, hereinafter, ZHU’ 442) .
laim 1, 20180146442 teaches a method of operating a user equipment (UE), comprising: 
performing clock synchronization (clock synchronization) [see Paragraphs 0010 & 0011] in accordance with a first network timing reference (the local timing reference of the first base station entity )  [see Paragraph 0029]
[see Paragraphs 0010 & 0011] (time synchronization) [see Paragraphs 0029 & 0023 & 0067 & 0068 & 0070 & 0078 & 0079] 
(the user equipment is requested to execute a handover towards the second base station entity. In a second step (during this handover procedure), timing information is transmitted from the second base station entity—via the user equipment—to the first (or serving) base station entity, the timing information being indicative of the local timing reference of the second base station entity. In a third step, subsequent to the second step, the timing information is used by the first (or serving) base station entity to adjust the local timing reference of the first base station entity) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1] ; 
detecting one or more events associated with a connection between the UE and at least one base station (detecting handoff associated with a connection between the UE and at least on base station ) (handover procedure) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1] ; and 
using the timing information being indicative of the local timing reference of the second base station , the UE adjusts the first network timing reference for clock synchronization in response to the one or more detected events (handoff).
However, 20180146442 does not explicitly teach switch from the first network timing reference to a second network timing reference.
20210211215, from the same or similar fields of endeavor, teach adjust from the first network timing reference to a second network timing reference (On a premise that the UE keeps clock synchronization with the base station and the UE obtains the timing advance value, after the UE receives the information that is about the N clock domains and that is sent by the base station and determines the M clock domains associated with the UE, the UE may separately perform clock synchronization of the clock source with the M clock domains) [see Paragraph 0151] [see Paragraphs 0009 & 0010 & 0011 & 0026 & 0027 & 0028 & 0034 & 0035 & 0036 & 0112 & 0128 & 0129 0131 & 0133 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.
Regarding to claim 2, 20180146442 and 20210211215 teach the limitations of claim 1 above.
However, 20180146442 does not explicitly teach wherein the first network timing reference corresponds to a unicast network timing reference, and wherein the second network timing reference corresponds to a broadcast network timing reference.
20210211215, from the same or similar fields of endeavor, teaches wherein the first network timing reference corresponds to a unicast network timing reference (unicast, timing reference) [see Paragraphs 0128 & 0129] , and wherein the second network timing reference corresponds to a broadcast network timing reference (broadcast, timing reference) [see Paragraph 0131].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.


Regarding to claim 4, 20180146442 further teaches wherein the one or more detected events comprise the UE moving to a new cell (target base station ) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1].

Regarding to claim 9, 20180146442 further teaches wherein the one or more detected events is associated with a distance between the UE and the at least one base station [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1].

Regarding to claim 14, 20180146442 and 20210211215 teach the limitations of claim 1 above.
However, 20180146442 does not explicitly teach wherein the first network timing reference corresponds to a broadcast network timing reference, and wherein the second network timing reference corresponds to a unicast network timing reference.
20210211215, from the same or similar fields of endeavor, teaches wherein the first network timing reference corresponds to a broadcast network timing reference (broadcast, timing reference) [see Paragraph 0131];
wherein the second network timing reference corresponds to a unicast network timing reference (unicast, timing reference) [see Paragraphs 0128 & 0129].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.

Regarding to claim 21, 20180146442 teaches a method of operating a communication device, comprising:
determining , by a user equipment (UE), adjusting a first network timing reference for clock synchronization to a second network timing reference for clock synchronization (the user equipment is requested to execute a handover towards the second base station entity. In a second step (during this handover procedure), timing information is transmitted from the second base station entity—via the user equipment—to the first (or serving) base station entity, the timing information being indicative of the local timing reference of the second base station entity. In a third step, subsequent to the second step, the timing information is used by the first (or serving) base station entity to adjust the local timing reference of the first base station entity) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1];  
performing one or more actions to facilitate the adjusted network timing reference (the user equipment is requested to execute a handover towards the second base station entity. In a second step (during this handover procedure), timing information is transmitted from the second base station entity—via the user equipment—to the first (or serving) base station entity, the timing information being indicative of the local timing reference of the second base station entity. In a third step, subsequent to the second step, the timing information is used by the first (or serving) base station entity to adjust the local timing reference of the first base station entity) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1]. 
However, 20180146442 does not explicitly teach transition from a first network timing reference for clock synchronization to a second network timing reference for clock synchronization.
20210211215, from the same or similar fields of endeavor, teaches transition from a first network timing reference for clock synchronization to a second network timing reference for clock synchronization (On a premise that the UE keeps clock synchronization with the base station and the UE obtains the timing advance value, after the UE receives the information that is about the N clock domains and that is sent by the base station and determines the M clock domains associated with the UE, the UE may separately perform clock synchronization of the clock source with the M clock domains) [see Paragraph 0151] [see Paragraphs 0009 & 0010 & 0011 & 0026 & 0027 & 0028 & 0034 & 0035 & 0036 & 0112 & 0128 & 0129 0131 & 0133 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.


Regarding to claim 22, 20180146442 further teaches wherein the communications device corresponds to the UE, or wherein the communications device corresponds to a base station [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1].
Regarding to claim 23, 20180146442 and 20210211215 teach the limitations of claim 1 above.
However, 20180146442 does not explicitly teach wherein the first network timing reference corresponds to a unicast network timing reference, and wherein the second network timing reference corresponds to a broadcast network timing reference.
20210211215, from the same or similar fields of endeavor, teaches wherein the first network timing reference corresponds to a unicast network timing reference (unicast, timing reference) [see Paragraphs 0128 & 0129] , and wherein the second network timing reference corresponds to a broadcast network timing reference (broadcast, timing reference) [see Paragraph 0131].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.

Regarding to claim 26, 20180146442 and 20210211215 teach the limitations of claim 1 above.
However, 20180146442 does not explicitly teach wherein the first network timing reference corresponds to a broadcast network timing reference, and wherein the second network timing reference corresponds to a unicast network timing reference.
20210211215, from the same or similar fields of endeavor, teaches wherein the first network timing reference corresponds to a broadcast network timing reference (broadcast, timing reference) [see Paragraph 0131];
wherein the second network timing reference corresponds to a unicast network timing reference (unicast, timing reference) [see Paragraphs 0128 & 0129].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.

Regarding to claim 29, 20180146442 teaches a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to:
performing clock synchronization (clock synchronization) [see Paragraphs 0010 & 0011] in accordance with a first network timing reference (the local timing reference of the first base station entity )  [see Paragraph 0029]
[see Paragraphs 0010 & 0011] (time synchronization) [see Paragraphs 0029 & 0023 & 0067 & 0068 & 0070 & 0078 & 0079] 
(the user equipment is requested to execute a handover towards the second base station entity. In a second step (during this handover procedure), timing information is transmitted from the second base station entity—via the user equipment—to the first (or serving) base station entity, the timing information being indicative of the local timing reference of the second base station entity. In a third step, subsequent to the second step, the timing information is used by the first (or serving) base station entity to adjust the local timing reference of the first base station entity) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1] ; 
detecting one or more events associated with a connection between the UE and at least one base station (detecting handoff associated with a connection between the UE and at least on base station ) (handover procedure) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1] ; and 
using the timing information being indicative of the local timing reference of the second base station , the UE adjusts the first network timing reference for clock synchronization in response to the one or more detected events (handoff).
However, 20180146442 does not explicitly teach switch from the first network timing reference to a second network timing reference.
20210211215, from the same or similar fields of endeavor, teach adjust from the first network timing reference to a second network timing reference (On a premise that the UE keeps clock synchronization with the base station and the UE obtains the timing advance value, after the UE receives the information that is about the N clock domains and that is sent by the base station and determines the M clock domains associated with the UE, the UE may separately perform clock synchronization of the clock source with the M clock domains) [see Paragraph 0151] [see Paragraphs 0009 & 0010 & 0011 & 0026 & 0027 & 0028 & 0034 & 0035 & 0036 & 0112 & 0128 & 0129 0131 & 0133 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.


Regarding to claim 30, 20180146442 teaches a communication device, comprising: a memory; and at least one processor coupled to the memory and configured to:
Determine adjusting a first network timing reference for clock synchronization to a second network timing reference for clock synchronization (the user equipment is requested to execute a handover towards the second base station entity. In a second step (during this handover procedure), timing information is transmitted from the second base station entity—via the user equipment—to the first (or serving) base station entity, the timing information being indicative of the local timing reference of the second base station entity. In a third step, subsequent to the second step, the timing information is used by the first (or serving) base station entity to adjust the local timing reference of the first base station entity) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1];  
perform one or more actions to facilitate the adjusted network timing reference (the user equipment is requested to execute a handover towards the second base station entity. In a second step (during this handover procedure), timing information is transmitted from the second base station entity—via the user equipment—to the first (or serving) base station entity, the timing information being indicative of the local timing reference of the second base station entity. In a third step, subsequent to the second step, the timing information is used by the first (or serving) base station entity to adjust the local timing reference of the first base station entity) [see Paragraphs 0010 & 0011 & 0018 & 0019 & 0029 & 0023 & 0031 & 0032 & 0049 & 0054 & 0056 & 0067 & 0068 & 0070 & 0078 & 0079 and claim 1]. 
However, 20180146442 does not explicitly teach transition from a first network timing reference for clock synchronization to a second network timing reference for clock synchronization.
20210211215, from the same or similar fields of endeavor, teaches transition from a first network timing reference for clock synchronization to a second network timing reference for clock synchronization (On a premise that the UE keeps clock synchronization with the base station and the UE obtains the timing advance value, after the UE receives the information that is about the N clock domains and that is sent by the base station and determines the M clock domains associated with the UE, the UE may separately perform clock synchronization of the clock source with the M clock domains) [see Paragraph 0151] [see Paragraphs 0009 & 0010 & 0011 & 0026 & 0027 & 0028 & 0034 & 0035 & 0036 & 0112 & 0128 & 0129 0131 & 0133 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180146442 in view of 20210211215 because 20210211215 suggests that With development of communications technologies, one terminal may need to be associated with clock sources of a plurality of clock domains. In this scenario, how to implement clock synchronization between the terminal and the clock sources of the plurality of clock domains by using the access network device is a problem that needs to be resolved. This application provides a clock synchronization method and an apparatus, to implement clock synchronization between a terminal and a plurality of clock sources.


Allowable Subject Matter
Claims 3, 5, 6, 7, 8, 10-11, 12-13, 15-16, 17, 18, 19, 20, 24, 25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412